Order This matter coming on for consideration by the Court, and the Court being sufficiently advised, Chief Justice LUJAN, Mr. Justice SADLER, Mr. Justice McGHEE and Mr. Justice COMPTON concurring, Mr. Justice KIKER being absent from the State not participating, It is ordered that the Order of Disbarment entered herein on September 9, 1957, be and the same is hereby withdrawn and vacated, and the following substituted therefor: This matter coming on for consideration by the Court upon Report of the Board of Commissioners of the State Bar of New Mexico, as referees of this Court, recommending that Respondent Jack S. McGarry be disciplined for unprofessional and unethical conduct in the practice of law, and the Court having considered said Report and the response thereto and being sufficiently advised, Chief Justice LUJAN, Mr. Justice SADLER, Mr. Justice McGHEE and Mr. Justice COMPTON, concurring, Mr. Justice KIKER being absent from the State not participating, It is ordered, adjudged and decreed that the findings of fact and conclusions of law contained in the Report of the said Board of Commissioners of the State Bar of New Mexico, as referees of this Court, be and the same are hereby approved and confirmed. It is further ordered, adjudged and decreed that the Respondent Jack S. McGarry be and he is hereby suspended from the practice of law, and his name is ordered stricken from the roll of attorneys for this Court until the further order of this Court. It is futher ordered that this Order be published in the official Reports.